 





Exhibit 10.6

 

Omnibus Agreement Extension

 

This Omnibus Agreement Extension (“Agreement”) is entered into on February 25,
2014, and is by and between EnerVest, Ltd., (f/k/a EnerVest Management Partners,
Ltd.) a Texas limited partnership (“EnerVest”) and EV Energy GP, LP, a Delaware
limited partnership (the “General Partner”).

 

WHEREAS, the Omnibus Agreement (the “First Omnibus Agreement”), was entered into
on September 29, 2006, by and among EnerVest, EV Management LLC, a Delaware
limited liability company (“EV Management”), the General Partner, EV Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), and EV
Properties, L.P., a Delaware limited partnership (“OLP”). Any capitalized term
not defined herein shall have the meaning set forth therein;

 

WHEREAS, pursuant to Section 3.3 of the First Omnibus Agreement, EnerVest and
the General Partner determine the amount of general and administrative expenses
that will be properly allocated to the Partnership after December 31, 2008;

 

WHEREAS, the First Omnibus Agreement automatically renews each year if it is not
terminated by either EnerVest or the General Partner;

 

WHEREAS, the First Omnibus Agreement was extended by the Omnibus Agreement
Extensions entered into on December 17, 2008, December 10, 2009, December 21,
2010, December 20, 2011 and February 25, 2013;

 

WHEREAS, neither party has terminated the First Omnibus Agreement.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, EnerVest and the General Partner
hereby agree as follows:

 

1. The First Omnibus Agreement shall continue in effect until December 31, 2014,
subject to termination or automatic renewal on such date as provided in the
First Omnibus Agreement.

 

2. The Partnership shall pay EnerVest a fee of $1,008,333.33 per month, $12.1
million annually, for the services described in the First Omnibus Agreement,
subject to adjustment as provided in Section 3.3 therein.

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on, and
effective as of, the date first set forth above.

 



  ENERVEST, LTD.             By:   EnerVest Management GP, L.C.,       its
general partner                             By: /s/ Mark A.
Houser                                        Mark A. Houser       President and
Chief Executive Officer             EV ENERGY GP, L.P.             By: EV
Management, L.L.C.,       a Delaware limited liability company       its General
Partner                     By:   /s/ Michael E. Mercer
                                       Michael E. Mercer       Senior Vice
President and Chief Financial Officer  



 



 

 

 

 

